Third District Court of Appeal
                              State of Florida

                         Opinion filed August 1, 2018.
        Not final until disposition of timely filed motion for rehearing.

                              ________________

                              No. 3D17-1219
                        Lower Tribunal No. 13-32311
                            ________________


                              Roxanna Denis,
                                   Appellant,

                                        vs.

                           Carl Edouard Denis,
                                   Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Judith L.
Kreeger, Judge.

     Roxanna Denis, in proper person.

      Law Office of Pamela M. Gordon, P.A., and Pamela M. Gordon
(Hollywood), for appellee.


Before FERNANDEZ, SCALES and LUCK, JJ.

     SCALES, J.
      Appellant Roxanna Denis (“Wife”) challenges three portions of a final

judgment dissolving her marriage to appellee Carl Edouard Denis (“Husband”): (i)

the trial court’s denial of Wife’s claim for either bridge-the-gap or rehabilitative

alimony; (ii) the trial court’s denial of Wife’s claim for attorney’s fees; and (iii) the

trial court’s requiring of Wife to pay one-third of the minor child’s uninsured

medical and dental expenses.

      We conclude that the trial court did not abuse its discretion in denying

Wife’s claims for alimony and attorney’s fees, and therefore affirm these

determinations without further discussion.1 With regard to the third issue raised by

Wife, however, we reverse and remand to the trial court either to: (i) require Wife

to pay only 28.48 percent of the minor child’s uninsured medical and dental

expenses, or (ii) specify its rationale for requiring the Wife to pay one-third (i.e.,

33.33 percent) of these expenses. Husband concedes that, based on Husband’s

Child Support Guidelines Worksheet, Wife’s responsibility for these expenses

should be only 28.48 percent rather than the 33.33 percent ordered in the final

judgment.




1 To the extent that Wife’s argument is based upon the trial court’s failure to recite
specific factual findings warranting the denial of Wife’s alimony claim, we note
that Wife filed no motion for rehearing directed toward the final judgment, and the
basis for the trial court’s ruling is supported by the record. Broadfoot v. Broadfoot,
791 So. 2d 584, 585 (Fla. 3d DCA 2001).

                                           2
      Affirmed in part, reversed in part, and remanded for further proceedings

consistent herewith.




                                      3